Citation Nr: 1442067	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.
.
2.  Entitlement to service connection for benign prostatic hypertrophy (BPH) with urinary obstruction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability.

5.  Entitlement to specially adapted housing.
 
6.  Entitlement to a special home adaptation grant.

7.  Enitlement to service connection for sleep apnea.

8.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2014 rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing in this case, as shown by his November 2011 substantive appeal.  However, he subsequently withdrew this hearing request and indicated that he did not wish to have a Board hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

In a December 2013 decision, the Board denied the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for right thigh myositis ossificans prior to August 16, 2010, an initial evaluation in excess of 40 percent for right thigh myositis ossificans from August 16, 2010, an initial evaluation in excess of 10 percent for right knee osteoarthritis prior to August 16, 2010, and an initial evaluation in excess of 20 percent for right knee osteoarthritis from August 16, 2010.  The Board also denied entitlement to service connection for hyperlipidemia, hypercholesterolemia, headaches, rheumatoid arthritis in the right lower body and right lower leg, rheumatoid arthritis in the left lower body and left lower leg,  rheumatoid arthritis in the back, erectile dysfunction, BPH with urinary obstruction, hypertension, and  degenerative joint disease of the lumbar spine.  

In December 2013, the Board also remanded the Veteran's claim for entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), insomnia, bipolar disorder, depression and anxiety.

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the December 2013 Board decision denying service connection for erectile dysfunction, BPH with urinary obstruction, hypertension, and degenerative joint disease of the lumbar spine and remanded the matters to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for chronic pain syndrome; entitlement to an earlier effective date than April 9, 2008 for a grant of service connection for right knee osteoarthritis; entitlement to an earlier effective date than August 16, 2010 for degenerative joint disease of the right hip with limited flexion, abduction and extension and entitlement to an earlier effective date earlier than August 16, 2010 for individual unemployability, due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion); entitlement to specially adapted housing and a special home adaptation grant; entitlement to service connection for sleep apnea; and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An erectile dysfunction disability was not present during active service and is not related to service or to a service-connected disability.

2.  A BPH with urinary obstruction disability was not present during active service and is not related to service or to a service-connected disability.

3.  The Veteran's currently diagnosed hypertension disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  An erectile dysfunction disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  A BPH with urinary obstruction disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  Entitlement to service connection for hypertension disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed erectile dysfunction, hypertension, and BPH with urinary obstruction disabilities.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's erectile dysfunction, hypertension, and BPH with urinary obstruction disabilities manifested in service or were otherwise related to service, to include as secondary to a service-connected disability.  Thus remand for VA examinations is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

      Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

A.  Erectile Dysfunction and BPH with urinary obstruction

      Factual Background and Analysis

As the Veteran's claims for erectile dysfunction and BPH with urinary obstruction have similar analyses, they will be addressed together.

The Veteran claims that he has erectile dysfunction and BPH with urinary obstruction disabilities that are related to his active service, to include as secondary to his service-connected right thigh myositis ossificans or service-connected right knee disability.  

VA treatment records provide a diagnosis of erectile dysfunction and BPH with urinary obstruction.  As a result of the above diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As the Veteran has a diagnosis of erectile dysfunction and BPH with urinary obstruction, service connection is available if it can be shown that the Veteran's headache disability is proximately due to, the result of, or permanently aggravated by his service-connected right thigh myositis ossificans disability.  See, Allen; supra.

The Board concludes however, that service connection is not warranted.  While the record reflects a diagnosis of erectile dysfunction and BPH with urinary obstruction, it does not contain competent evidence which relates this diagnosis to any injury or disease in service, or to the Veteran's service-connected right thigh myositis ossificans or service-connected right knee disability.  

There are no clinical findings or diagnoses of erectile dysfunction or BPH with urinary obstruction during service or for several years thereafter.  The first post-service evidence of erectile dysfunction and BPH with urinary obstruction disabilities are in June 2008 VA treatment reports.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of an erectile dysfunction or BPH with urinary obstruction disability and he was not diagnosed with an erectile dysfunction or BPH with urinary obstruction disability until many years after service.  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current erectile dysfunction or BPH with urinary obstruction disability and the Veteran's military service.  

Similarly, the Veteran has not produced any competent evidence relating his claimed erectile dysfunction or BPH with urinary obstruction to his service-connected right thigh myositis ossificans, his service-connected right knee disability or any other service-connected disability.  That is, there is no evidence showing that these claimed conditions are either due to, or aggravated by, a service-connected disability.  

The Board finds that the most credible evidence of record, while showing currently diagnosed erectile dysfunction and BPH with urinary obstruction disabilities, does not demonstrate that these disabilities are related to the Veteran's service or to a service-connected disability.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for erectile dysfunction and BPH with urinary obstruction.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

B.  Hypertension

      Factual Background and Analysis

The Veteran claims that he has a current hypertension disability that is related to his active service, to include as secondary to his service-connected right thigh myositis ossificans or service-connected right knee disability.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

VA treatment records provide a diagnosis of hypertension.  As a result, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer; supra; D'Amico supra; Hibbard, supra.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In this instance, however, service connection for hypertension on a presumptive basis is not warranted as the record does not demonstrate elevated blood pressure complaints or a diagnosis of hypertension within a year of the Veteran's service separation.  

There are no clinical findings or diagnoses of hypertension during service or for several years thereafter.  The first post-service evidence of hypertension is an October 2000 VA treatment report.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

With regard to service connection on a direct basis for the Veteran's hypertension, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current hypertension and the Veteran's military service.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension is etiologically related to the Veteran's military service on a secondary basis.  The Veteran has not produced any competent evidence relating his claimed hypertension to his service-connected right thigh myositis ossificans disability, his service-connected right knee disability or any other service-connected disability. 

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension, does not demonstrate hypertension manifested to a compensable degree within one year of separation.  Additionally there is no evidence that hypertension is related to the Veteran's service or to a service-connected disability.  In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


C.  All Disabilities

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed erectile dysfunction, BPH with urinary obstruction, and hypertension disabilities, as well as the evidence submitted by him and his representative, contending that his claimed disabilities are related to service, to include as secondary to a service-connected disability.

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service to include as secondary to a service-connected disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that erectile dysfunction, BPH with urinary obstruction, and hypertension are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed erectile dysfunction, BPH with urinary obstruction, and hypertension disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability is denied.
.
Entitlement to service connection for BPH with urinary obstruction, to include as secondary to a service-connected disability is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

A.  Issuance of Statement of the Case 

****One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the prior December 2013 decision, the Board observed that, in an April 2010 rating decision, the RO denied service connection for sleep apnea.  That same monther, the Veteran submitted a letter indicated that he disagreed with the April 2010 decision denying service connection for sleep apnea.

As noted above, in a March 2014 rating decision, the RO denied the Veteran's claims for entitlement to specially adapted housing and a special home adaptation grant.  In an April 2014 letter, the Veteran indicated that he disagreed with the finding of the March 2014 rating decision.

While the Veteran expressed disagreement with the March 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to specially adapted housing and a special home adaptation grant remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran contends that in his November 2011 substantive appeal, the Veteran claimed that his current low back disability was related to service to include as secondary to his service-connected right thigh myositis ossificans and right knee arthritis disabilities.

The Board notes that again 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, on a July 2008 VA treatment report, a VA physician noted that the Veteran had "chronic low back pain secondary to right leg pain".  

Notably, the Veteran has yet to undergo a VA examination concerning the etiology of his current low back disability.  Given the facts noted above to include the September 2008 opinion regarding the etiology of the Veteran's lumbar spine disability, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for degenerative joint disease of the lumbar spine (also claimed as a back contusion), to include as secondary to a service-connected disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to specially adapted housing and a special home adaptation grant, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his degenerative joint disease of the lumbar spine.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease of the lumbar spine is related to the Veteran's service, to include as proximately due to or permanently aggravated beyond its natural progression by a service-connected disability to include his service-connected right thigh myositis ossificans and right knee arthritis disabilities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


